This cause coming on to be heard upon motion of counsel for Appellee to dismiss the appeal herein and same having been duly considered and it appearing that the briefs filed here on behalf of Appellants violate the provisions of Amended Rule 20, and it appearing to the Court from an examination of the record in the case that the decree appealed from should be affirmed upon consideration of the cause upon the merits, it is therefore ordered and decreed by the Court that the said motion to dismiss the appeal herein should be and the same is hereby granted.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur.